The plaintiffs’ petition for certification for appeal from the Appellate Court, 25 Conn. App. 543, is granted, limited to the following issues:
“1 Did the Appellate Court properly hold that the trial court should have dismissed the appeal for want of subject matter jurisdiction because one of the ten plaintiffs was an attorney who also signed the writ?
“2. Was the Appellate Court correct in refusing to find that the withdrawal of the plaintiff-attorney from the appeal cured any defect in the appeal as to the other nine plaintiffs?
“3. Does General Statutes § 8-8 (p) authorize the plaintiffs’ attempt to cure the defect relied upon by the Appellate Court in dismissing the action?”